Citation Nr: 1814675	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  15-07 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for peripheral neuropathy, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that although the RO reopened the Veteran's claim and denied the claim on the merits in its July 2016 supplemental statement of the case, the Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).

In December 2017, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in February 2018.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Service connection for peripheral neuropathy was previously considered and denied by the Board in a June 2007 decision.

2.  Evidence received since the Board's June 2007 decision is not cumulative or redundant of the evidence of record at the time of the prior denial, and relates to an unestablished fact necessary to substantiate the claim for service connection.

3.  The Veteran's current peripheral neuropathy is related to an in-service injury, event, or disease.

CONCLUSIONS OF LAW

1.  The June 2007 Board decision denying service connection for peripheral neuropathy is final.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence has been received to reopen the claim for service connection for peripheral neuropathy.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156(b) (2017).

3.  Service connection for peripheral neuropathy is warranted.  38 U.S.C. §§ 1101, 1131, 5103, 5103A (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

In this decision, the Board grants the Veteran's claim in full.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

II. New and Material Evidence

The Veteran's claim for service connection for peripheral neuropathy was initially denied in a February 2005 rating decision.  The claim was denied because the Veteran's service treatment and post-service treatment records did not show that the condition either occurred in or was caused by service.  The RO considered VA treatment records, a statement from the Veteran, private treatment records dated from February 2002 to August 2004, and service medical records dated from March 1953 to April 1955.  The Veteran subsequently perfected an appeal to the Board.

In June 2007, the Board denied the Veteran's service connection claim for peripheral neuropathy.  Specifically, the Board found that peripheral neuropathy was not diagnosed until many years after service, and that there was no medical opinion linking the Veteran's diagnosed peripheral neuropathy to service.  Following the decision, the Veteran did not file a Notice of Appeal with the United States Court of Appeals for Veterans Claims within 120 days.  Consequently, the Board decision became final.  38 U.S.C. §§ 7104, 7266(a).  In March 2012, the Veteran filed to reopen his claim for service connection for peripheral neuropathy.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§  7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The United States Court of Appeals for Veterans Claims (Court) further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Since the June 2007 denial, new evidence in the form of VA treatment records and August 2015 testimony has been associated with the claims file.  The evidence is "new," as it was not previously submitted to agency decision makers.

Some of the evidence is also "material," because it relates to prior unestablished facts.  See Shade, 24 Vet. App. at 122.  Specifically, the Veteran testified at his August 2015 Decision Review Officer (DRO) hearing that his bilateral foot disability occurred while stationed in Germany, and that he worked in subfreezing temperatures and in snow with sludge.

The Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim.  In this regard, the Veteran's claim was previously denied, in part, on the lack of an in-service event.  Testimony provided by the Veteran related to in-service injuries sustained to his feet.  Therefore, based on the foregoing, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for peripheral neuropathy is reopened.

III. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he was exposed to very cold temperatures in Germany in the winter of 1954.  Service treatment records dated in February 1955 show that the Veteran was seen for an ingrown toenail of the right hallux with a mild degree of inflammation of the soft tissue at the end of the toe and later for an ingrown toenail of the left great toe.

A July 1955 VA examination noted asymptomatic weak foot without eversion.

A private neurology evaluation performed in January 1997 showed significant peripheral neuropathy.

The Veteran had electromyography (EMG) tests performed in June 2000 and January 2008 which documented the presence of severe peripheral neuropathy.

At an August 2004 VA treatment session, the Veteran reported bilateral burning pain in his feet.

In June 2011, a private physician wrote that the Veteran had suffered from peripheral neuropathy for years, and that it had "officially" been diagnosed in 1986, though it had existed before that.  The physician noted that the Veteran related the peripheral neuropathy to episodes when he was stationed in Germany, his feet turned blue, and he had no feeling and extreme pain.  It was the examiner's opinion that such symptoms could have been a "possible precursor" to his neuropathy.  

In August 2015, the Veteran testified that his frostbite had manifested in service with symptoms that included dead toenails, toe numbness, and scaly "onion skin" on the sides and ball of his feet.  He said he had experienced pain ever since service.

The Board sought an expert medical opinion, which was received in February 2018.  Therein, a neurologist opined that it was at least as likely as not that the Veteran's peripheral neuropathy of the feet had its onset during service or was otherwise related to an in-service disease, event, or injury in service, to include frostbite and cold weather exposure sustained in service.  The rationale was that neurological visits and lab tests spanning from 1999-2017 do not reveal any alternative explanation for the presence of the patient's severe neuropathy.  In this regard, repeated lab testing showed normal bloodwork.

Moreover, the neurologist stated that symptoms experienced by the Veteran, to include discoloration of the skin, including pallor, or a blue or black appearance of the skin, are known clinical manifestations of frostbite.  The neurologist cited to a published study on heavily cold-exposed Swedish military conscripts, which showed a significant decrease in sensory perception after winter training, which was evident even without any reported cold injury.  Peripheral neuropathy, the clinician noted, was a well-recognized consequence of cold injury.

The Board finds the Veteran's lay statements regarding exposure to cold in service to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service, as further confirmed by the neurologist who authored the February 2018 expert opinion.

As such, the evidence demonstrates credible evidence of in-service cold exposure and a current disability, and there is a probative medical opinion linking the Veteran's current peripheral neuropathy to his in-service cold exposure.  

For these reasons, the Board finds that service connection for peripheral neuropathy is warranted.


ORDER

New and material evidence having been received; the claim for service connection for peripheral neuropathy is reopened.

Service connection for peripheral neuropathy is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


